PER CURIAM.
The plaintiff, an attorney and counselor at law, sues upon an assigned claim for goods sold and delivered. The transaction occurred in Brooklyn, and this action was brought in New York county. Upon the trial, plaintiff’s assignor testified as follows:
“Q. You assigned this claim to Mr. Sugarman [plaintiff] ? A. Yes, sir. Q. For the purpose of bringing an action in this county? A. Yes, sir; he is my attorney.”
*394This brings the case directly within the inhibition of section 73 of the Code of Civil Procedure, and the action cannot be maintained by the plaintiff. Browning v. Marvin, 100 N. Y. 144, 2 N. E. 635; Fay v. Hebbard, 4 N. Y. St. Rep. 485.
Judgment reversed and a new trial ordered, with costs to appellant to abide the event.